Title: From Benjamin Franklin to Thomas Cushing, 28 January 1775
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Jan. 28. 1775
I have been favour’d with yours of Sept. 24. and Oct. 26. from Philada. Nov. 14. and Dec. 5. from Boston, and thank you for the Information communicated.

It gives my Mind some Ease to learn that such good Care is taken both by the General and the Town to prevent Mischief. I hope that Care will continue and be effectual. And that People will be persuaded to wait with Patience the Event of the Application of the Congress to the King, and the subsequent Result of the ensuing Congress thereupon.
Lord Chatham mov’d last Week in the House of Lords that an Address be presented to his Majesty humbly beseeching him to withdraw the Troops from Boston as a Step towards opening the Way to Conciliatory Measures, &c. But after a long and warm Debate, the Motion was rejected by a Majority of 77 to 18, and open Declarations were made by the ministerial Side of the Intention to enforce the late Acts. To this End three more Regiments of Foot and one of Dragoons, seven hundred Marines, Six Sloops of War and two Frigates are now under Orders for America.

Petitions however are thronging into the House from all Quarters, praying that healing Measures may be taken to restore the Commerce.
The Petition from the Congress was brought into each House among other Papers, by the Ministers, without any particular Recommendation of it [to] Consideration of the House from his Majesty.
General Gage’s Letters being read in the House of Commons, it appears from one of them, that it had been recommended to him by Lord Dartmouth to disarm some of the Colonies, which he seems to approve if it had been practicable, but says it is not till he is Master of the Country.
It is impossible to say what Turn the Parliament may take before the Session is over. All depends on the Ministers, who possibly may change their Minds when they find the Merchants and Manufactures universally dissatisfied with their present Conduct: But you cannot rely upon this, and your chief Dependance must be on your own Virtue and Unanimity, which under God, will in time bring you thro’ all Difficulties. I am, with great Respect, Sir, Your most obedient humble Servant
Thos Cushing Esqr
